Exhibit 99.1 SUBSCRIPTION AGREEMENT Altona Resources Inc. 3414 Pino Circle Las Vegas, NV89121 Dear Sirs: Concurrent with execution of this Agreement, the undersigned (the “Purchaser”) is purchasing () shares of Common Stock of Altona Resources Inc. (the “Company”) at a price of $0.05 per Share (the “Subscription Price”). Purchaser hereby confirms the subscription for and purchase of said number of shares and hereby agrees to pay herewith the Subscription Price for such Shares. Purchaser further confirms that Ms. Hui Deng solicited him/her/it to purchase the shares of Common Stock of the Company and no other person participated in such solicitation other than Ms. Deng. MAKE CHECK PAYABLE TO: ALTONA RESOURCES INC. Executed this day of , 2012. Name of Purchaser Signature of Purchaser Address of Purchaser Printed Name of Purchaser PLEASE ENSURE FUNDS ARE IN US DOLLARS X $0.05 US$ Number of Shares Purchased Total Subscription Price Form of Payment: Cash: Check #: Other: ALTONA RESOURCES INC. By: Title:
